Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 1 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 2 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 3 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 4 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 5 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 6 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 7 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 8 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                           Exhibit 3 Page 9 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 10 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 11 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 12 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 13 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 14 of 15
Case 19-00189-mdc   Doc 1-3 Filed 09/24/19 Entered 09/24/19 16:03:04   Desc
                          Exhibit 3 Page 15 of 15
